Exhibit 12(a) General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Year ended December 31 (Dollars in millions) 2008 2007 2006 2005 2004 General Electric Capital Services, Inc. and consolidated affiliates Earnings(a) $ 5,630 $ 13,987 $ 11,849 $ 10,282 $ 9,406 Plus Interest included in expense(b) 25,202 23,046 18,065 14,117 11,074 One-third of rental expense(c) 173 338 307 301 281 Adjusted “earnings” $ 31,005 $ 37,371 $ 30,221 $ 24,700 $ 20,761 Fixed Charges: Interest included in expense(b) $ 25,202 $ 23,046 $ 18,065 $ 14,117 $ 11,074 Interest capitalized 65 80 77 72 37 One-third of rental expense(c) 173 338 307 301 281 Total fixed charges $ 25,440 $ 23,464 $ 18,449 $ 14,490 $ 11,392 Ratio of earnings to fixed charges 1.22 1.59 1.64 1.70 1.82 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (1)
